UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7693


RICHARD LAVONTE BLANKS, SR.,

                    Petitioner - Appellant,

             v.

WARDEN GRAHAM; BRIAN FROSH, The Attorney General of the State of
Maryland,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-00624-JFM)


Submitted: May 22, 2017                                           Decided: May 30, 2017


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lavonte Blanks, Sr., Appellant Pro Se. Edward John Kelley, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Lavonte Blanks, Sr., seeks to appeal the district court’s order dismissing

as untimely his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that, even if Blanks

could show that he was entitled to equitable tolling rendering his petition timely, he has

not made the requisite showing of the denial of a constitutional right. Accordingly, we

deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED



                                             2